Bertha Moser brought this action originally against Ernest Moser her husband in the Wood Common Pleas for divorce and alimony.
The evidence showed that Ernest Moser was the owner of considerable property and the Common Pleas in granting the divorce to the husband awarded as alimony $1000 to Bertha Moser.
On appeal to the Court of Appeals, a motion to grant temporary alimony was overruled on the ground that the court was without jurisdiction to hear and determine this question by reason of Article IV Section 6 of the Constitution of Ohio.
Bertha Moser in the Supreme Court contends :
1. That the word appeal as used in Section 6 Article IV of the Constitution should be construed to cover any cases which go to the Court of Appeals either by appeal or error and that if the appeals has power to hear the case either upon appeal or error 11994 GC. should be construed to include both cases of error and appeal.
2. ' That 11992 GC. does not apply where the divorce is granted to the husband.
3. That a money judgment for alimony may be given the wife even though the divroce is secured by the husband.